DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,715,415 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see section A, with respect to claims 1-7 and 9-15 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) of claims 1-7 and 9-15 has been withdrawn except for claims 2 and 10 since Applicant’s amendments did not fully resolve the deficiency. 
Applicant’s arguments, see section B, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of claim 1 and any claims depending thereon has been withdrawn. 
Applicant’s arguments, see section B, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent 8,717,909 by Shekhar et al. as shown below.
Applicant’s arguments, see section C, with respect to claims 1-16 have been fully considered and are persuasive.  The double patenting rejection of claims 1-16 has been withdrawn. 
Applicant’s arguments, see section D, with respect to claims 2, 6-8, 14-15 and 18 have been fully considered and are persuasive.  The claim objection of claims 2, 6-8, 14-15 and 18 has been withdrawn. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “table” in lines 21 and 24-25 and 27 to “table associated with the specified node”.  Appropriate correction is required.
Claim(s) 5, 8, 13, 16 and 24 is/are objected to because of the following informalities:  indicate what “BGP” stands for.  Appropriate correction is required.
Claim(s) 20 is/are objected to because of the following informalities:  indicate what “IP” in line 6 stands for.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-16 and 20-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has amended claim 1 to now recite “the first NLRI is associated with a directly attached or connected network” and “when a next hop entry of the routing table includes the directly…” and “when the next hop entry of the routing…”. Applicant states that support is found in paragraph [0041] and original claim 3. However, a review of this paragraph, original claim 3 and the rest of the specification does not support the above amendments. For example, a broadest reasonable interpretation of “the first NLRI is associated with a directly attached or connected network” would appear to indicate that the first NLRI does not necessarily contain/is not necessarily a directly attached or connected network because of the use of “associated”. However, the specification states or similarly recites “a directly attached or connected network that matches first network layer reachability information”. This show that first NLRI is/has a directly attached or connected network. Additionally, in view of claim 1 reciting “the UPDATE message includes at least one of first network layer reachability information (NLRI) or second NLRI”, a broadest reasonable interpretation is that the UPDATE message includes the second NLRI but not necessarily the first NLRI and thus the specification does not support “when a next hop entry of the routing table includes the directly attached or connected network that matches the first NLRI (which is not in the UPDATE message)”. Paragraph [0041] of the published specification recites “next hop entry of the associated routing table for the node includes a directly attached or connected network that matches network layer reachability information (NLRI) within the UPDATE message”. This shows that the first NLRI is within the UPDATE message. Lastly, in view of claim 1 reciting “the UPDATE message includes at least one of first network layer reachability information (NLRI) or second NLRI” and “the second NLRI is associated with a request to withdraw an IP route”, a broadest reasonable interpretation is that the UPDATE message includes the first NLRI but not necessarily the second NLRI and the UPDATE message is not necessarily configured to withdraw an IP route from one or more nodes and thus the specification does not support “when the next hop entry of the routing table matches the second NLRI (which is not in/of the UPDATE message and the UPDATE message not being configured to withdraw an IP route from one or more nodes)”. Paragraph [0041] of the published specification recites “when the next hop entry of the associated routing table for the node matches the NLRI of an UPDATE message configured to withdraw an IP route from one or more nodes, the node deletes the NLRI from the associated routing table”. This shows that the second NLRI is within/of the UPDATE message which is configured to withdraw an IP route from one or more nodes. Claims 2 and 4-8 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claim 20 recite similar limitations of claim 1 and is thus rejected under similar rationale. Claims 21-23 fails to resolve the deficiency of claim 20 and are thus rejected under similar rationale.
Regarding claim 3, Applicant has amended claim 3 to now recite “hop entry” instead of “next hop entry”. Since claim 1 has “a next hop entry”, there appear to be a difference between “a next hop entry” and “a hop entry”. Applicant states that support is found in paragraph [0041] and original claim 3. However, a review of this paragraph, original claim 3 and the rest of the specification does not support the above amendments. Paragraph [0041] of the published specification recites “when a next hop entry…when the next hop entry…”. As shown, paragraph [0041] of the published specification discloses a next hop entry and not a hop entry. Claim 11 recite similar limitations of claim 3 and is thus rejected under similar rationale.
Regarding claim 9, Applicant has amended claim 9 to now recite “the first NLRI is associated with a directly attached or connected network” and “in response to a next hop entry of the routing table including the directly…” and “in response to a next hop entry of the routing…”. Applicant states that support is found in paragraph [0041] and original claim 3. However, a review of this paragraph, original claim 3 and the rest of the specification does not support the above amendments. For example, a broadest reasonable interpretation of “the first NLRI is associated with a directly attached or connected network” would appear to indicate that the first NLRI does not necessarily contain/is not necessarily a directly attached or connected network because of the use of “associated”. However, the specification states or similarly recites “a directly attached or connected network that matches first network layer reachability information”. This show that first NLRI is/has a directly attached or connected network. Additionally, in view of the first NLRI does not necessarily contain/is not necessarily a directly attached or connected network and claim 9 reciting “the UPDATE message includes at least one of first network layer reachability information (NLRI) or second NLRI”, a broadest reasonable interpretation is that the UPDATE message includes the second NLRI but not necessarily the first NLRI and thus the specification does not support “in response to a next hop entry of the routing table including the directly attached or connected network (which does not match the first NLRI and the first NLRI is not in the UPDATE message)”. Paragraph [0041] of the published specification recites “next hop entry of the associated routing table for the node includes a directly attached or connected network that matches network layer reachability information (NLRI) within the UPDATE message”. This shows that the directly attached or connected network matches the first NLRI which is within the UPDATE message. Lastly, in view of claim 9 reciting “the UPDATE message includes at least one of first network layer reachability information (NLRI) or second NLRI” and “the second NLRI is associated with a request to withdraw an IP route”, a broadest reasonable interpretation is that the UPDATE message includes the first NLRI but not necessarily the second NLRI and the UPDATE message is not necessarily configured to withdraw an IP route from one or more nodes and thus the specification does not support “in response to a next hop entry of the routing table matching the second NLRI (which is not in/of the UPDATE message and the UPDATE message not being configured to withdraw an IP route from one or more nodes)”. Paragraph [0041] of the published specification recites “when the next hop entry of the associated routing table for the node matches the NLRI of an UPDATE message configured to withdraw an IP route from one or more nodes, the node deletes the NLRI from the associated routing table”. This shows that the second NLRI is within/of the UPDATE message which is configured to withdraw an IP route from one or more nodes. Claims 10 and 12-16 fails to resolve the deficiency of claim 9 and are thus rejected under similar rationale.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other nodes that installed the specified IP route in an associated routing table" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the routing table associated with the first specified node" in lines 19-20 and “the routing table associated with the second specified node” in lines 23-24.  There is insufficient antecedent basis for these limitations in the claim. Claims 10-16 fails to resolve the deficiency of claim 9 and are thus rejected under similar rationale.
Regarding claim 9, it is unclear what “the routing table” in lines 21 and 25 are referring to since there are multiple routing tables such as a routing table associated with the specified node, the routing table associated with the first specified node, etc.. Claims 10-16 fails to resolve the deficiency of claim 9 and are thus rejected under similar rationale.
Claim 10 recites the limitation "the other nodes that installed the specified IP route in an associated routing table" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the other nodes that installed the specified IP route in an associated routing table" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,717,909 by Shekhar et al. (hereinafter Shekhar) (IDS filed 1/7/2022) and in view of US 20090106449 by Satterlee et al. (hereinafter Satterlee) (IDS filed 7/15/2020) and in further view of US 20100265956 by Li.

	Regarding claim 9, Shekhar teaches a method for use with a network, the method comprising:
	receiving a request to inject a specified route to multiple nodes of the network (col. 10 lines 15-20, network management module 155 is configured to send an instruction to install the new route to route reflector 194 via an instruction signal, shown as signal 160 in FIG. 1. In some embodiments, a route that is intended to be installed at…network control entities within the switch fabric system; col. 10 lines 44-67, A new route included in an instruction to install can be associated with one or more route target network control entities, such that the new route is intended to be delivered to and installed at each of the route target network control entities…the route target network control entities associated with the new route can be indicated by the originator of the instruction to install using a route-target attribute included in the instruction to install; fig. 1, shows network system 100 with network control entities of access switches and NMM and RR of compute device); 
	transmitting, to each specified node of the multiple nodes that meets a specified route injection criteria defined by an entity that transmitted the request, a BGP message that includes information identifying the specified IP route (col. 17 lines 40-43, Consequently, route reflector 194 is configured to send an instruction to install the new route to network control entities 191 and 192, via a separate instruction signal to each, shown as signals 161 and 162, respectively, in FIGS. 4-5; col. 16 lines 17-21, route reflector 194 can be a BGP route reflector associated with the control plane of the switch fabric system 100, and can send an instruction to install a new route to a route target network control entity via a BGP instruction signal; col. 10 line 44, A new route included in an instruction to install; col. 10 lines 44-67, A new route included in an instruction to install can be associated with one or more route target network control entities, such that the new route is intended to be delivered to and installed at each of the route target network control entities…the route target network control entities associated with the new route can be indicated by the originator of the instruction to install using a route-target attribute included in the instruction to install. Furthermore, route reflector 194 can be configured to identify the route target network control entities based on such a route-target attribute; col. 17 lines 20-26, route reflector 194 is configured to identify the route target network control entities based on the route-target attribute included in the instruction to install, and then store the information in a memory accessible to route reflector 194. Consequently, route reflector 194 is configured to send the instruction to install to each of the identified route target network control entities via a respective instruction signal. Examiner correspond the route target attribute to the specified route injection criteria); and
	at each specified node of the multiple nodes that meets the specified route injection criteria defined by the entity that transmitted the request (col. 10 lines 44-67, A new route included in an instruction to install can be associated with one or more route target network control entities, such that the new route is intended to be delivered to and installed at each of the route target network control entities…the route target network control entities associated with the new route can be indicated by the originator of the instruction to install using a route-target attribute included in the instruction to install. Furthermore, route reflector 194 can be configured to identify the route target network control entities based on such a route-target attribute; col. 17 lines 20-26, route reflector 194 is configured to identify the route target network control entities based on the route-target attribute included in the instruction to install, and then store the information in a memory accessible to route reflector 194. Consequently, route reflector 194 is configured to send the instruction to install to each of the identified route target network control entities via a respective instruction signal. Examiner correspond the route target attribute to the specified route injection criteria), 
	installing the specified route in a routing table associated with the specified node (col. 17 lines 47-52, In response to receiving the instruction to install the new route via the instruction signal, network control entities 191 and 192 are configured to install the new route accordingly. Specifically, network control entities 191 and 192 can store the route information in a data structure (e.g., a routing table, a database, etc.)),
		wherein a first specified node installs the first NLRI in the routing table associated with the first specified node in response to a next hop entry of the routing table including the directly attached or connected network (given non-patentable weight since the condition, in response to a next hop entry of the routing table including the directly attached or connected network, is not met. See MPEP 2111.04(II) for more information), and
		wherein a second specified node deletes the second NLRI from the routing table associated with the second specified node in response to a next hop entry of the routing table matching the second NLRI (given non-patentable weight since the condition, in response to a next hop entry of the routing table matching the second NLRI, is not met. See MPEP 2111.04(II) for more information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekhar’s teachings with Shekhar’s one or more other embodiments. The motivation is satisfying a need for a mechanism to provide a route installation acknowledgement from receipts of a route based on BGP in a system (Shekhar col. 1 lines 31-34). 
	Although Shekhar teaches a network, a specified route, a BGP message, the installed IP route and other nodes of the network (fig. 1, shows other NCEs of network system 100), Shekhar does not explicitly disclose an IP network, a specified IP route, an UPDATE message and advertising the installed IP route to other nodes of the IP network.
	Satterlee in the same or similar field of endeavor teaches an IP network (¶ 14, An IP network is broadly defined as a network that uses Internet Protocol such as IPv4 or IPv6 to exchange data packets), a specified IP route (abstract, adds…a route for the sub-network; ¶ 29, network 200 comprises: sub-networks 220 and 221; Customer end point device with CE router functionality 102; and an IP/MPLS core network 110; ¶ 1, The present invention relates generally to communication networks and, more particularly, to a method and apparatus for providing dynamic route advertisement based on IP-Sec security associations on a packet network, e.g., an Internet Protocol (IP) network; ¶ 14, FIG. 1 is a block diagram depicting an exemplary packet network 100 related to the current invention. Exemplary packet networks include Internet protocol (IP) networks; ¶ 18, The above IP network is described to provide an illustrative environment in which packets for voice and data services are transmitted on networks), an BGP UPDATE message (¶ 31, BGP update Add) and a node that installs the specified IP route advertising the installed IP route to other nodes of the IP network (¶ 28, The PE router also dynamically advertises the added or deleted routes to its peer devices; fig. 2, shows advertisement of routes using BGP to router with BGP; abstract; ¶ 29; ¶ 1; ¶ 14). By modifying Shekhar’s teachings of a network, a specified route, a BGP message, the installed IP route and other nodes of the network with Satterlee’s teachings of an IP network, a specified IP route, an BGP UPDATE message and a node that installs the specified IP route advertising the installed IP route to other nodes of the IP network, the modification results in an IP network, a specified IP route, an UPDATE message and advertising the installed IP route to other nodes of the IP network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekhar’s teachings with Satterlee’s above teachings. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). Known work in one field of endeavor (Shekhar prior art) may prompt variations of it for use in either the same field or a different one (Satterlee prior art) based on design incentives (dynamic route advertisement on a packet network) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the UPDATE message, the combination does not explicitly disclose wherein the UPDATE message includes at least one of first network layer reachability information (NLRI) or second NLRI, wherein the first NLRI is associated with a directly attached or connected network, and wherein the second NLRI is associated with a request to withdraw an IP route.
	Li in the same or similar field of endeavor teaches the UPDATE message includes at least one of first network layer reachability information (NLRI) or second NLRI, wherein the first NLRI is associated with a directly attached or connected network, and wherein the second NLRI is associated with a request to withdraw an IP route (¶ 25, The UPDATE message can include the GROUP-UNREACH-NLRI path attribute to remove all the routes; ¶ 26, After an internal BGP peer receives an UPDATE message which contains the GROUP-UNREACH-NLRI path attribute, the BGP peer will remove all its routes with the tag previously received from the BGP speaker; ¶ 32, withdrawn routes have the same format as the NLRI field (e.g., &lt;Length, Prefix&gt;, where the Length parameter is an IP address prefix length in bits and the Prefix parameter is an IP address prefix).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Li’s above teachings. The motivation is overhead of encoding, decoding and processing of withdrawn routes is greatly reduced and thus the scalability is enhanced (Li ¶ 22). Known work in one field of endeavor (Li prior art) may prompt variations of it for use in either the same field or a different one (Shekhar prior art) based on design incentives (overhead of encoding, decoding and processing of withdrawn routes is greatly reduced and thus the scalability is enhanced) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claim 11, the combination teaches the method of claim 9, wherein a first node of the multiple nodes of the IP network, in response to the UPDATE message, installs the specified IP route in a routing table associated with the first node (Shekhar col. 17 lines 40-43, Consequently, route reflector 194 is configured to send an instruction to install the new route to network control entities 191 and 192, via a separate instruction signal to each, shown as signals 161 and 162, respectively, in FIGS. 4-5; col. 16 lines 17-21, route reflector 194 can be a BGP route reflector associated with the control plane of the switch fabric system 100, and can send an instruction to install a new route to a route target network control entity via a BGP instruction signal; col. 10 line 44, A new route included in an instruction to install; col. 10 lines 44-67, A new route included in an instruction to install can be associated with one or more route target network control entities, such that the new route is intended to be delivered to and installed at each of the route target network control entities; col. 17 lines 47-52, In response to receiving the instruction to install the new route via the instruction signal, network control entities 191 and 192 are configured to install the new route accordingly. Specifically, network control entities 191 and 192 can store the route information in a data structure (e.g., a routing table, a database, etc.); Satterlee ¶ 14, An IP network is broadly defined as a network that uses Internet Protocol such as IPv4 or IPv6 to exchange data packets; abstract, adds…a route for the sub-network; ¶ 29, network 200 comprises: sub-networks 220 and 221; Customer end point device with CE router functionality 102; and an IP/MPLS core network 110; ¶ 1, The present invention relates generally to communication networks and, more particularly, to a method and apparatus for providing dynamic route advertisement based on IP-Sec security associations on a packet network, e.g., an Internet Protocol (IP) network; ¶ 14, FIG. 1 is a block diagram depicting an exemplary packet network 100 related to the current invention. Exemplary packet networks include Internet protocol (IP) networks; ¶ 18, The above IP network is described to provide an illustrative environment in which packets for voice and data services are transmitted on networks; ¶ 31, BGP update Add) so that: when a hop entry of the routing table associated with the first node includes a directly attached or connected network that matches the first network layer reachability information (NLRI) within the UPDATE message, the first node installs the first NLRI to the routing table associated with the first node without changing the hop entry; or when a hop entry of the routing table associated with the first node matches the second NLRI of an UPDATE message configured to withdraw an IP route from the multiple nodes, the first node deletes the second NLRI from the routing table associated with the first node (given non-patentable weight since neither condition is satisfied. See MPEP 2111.04(II)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of an IP network, an UPDATE message and a specified IP route. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). 

	Regarding claim 12, the combination teaches the method of claim 9, wherein the IP network utilizes a border gateway protocol (BGP) (Shekhar fig. 1, shows network system 100 with network control entities of access switches and NMM and RR of compute device; Satterlee ¶ 14, FIG. 1 is a block diagram depicting an exemplary packet network 100 related to the current invention. Exemplary packet networks include Internet protocol (IP) networks; fig. 1, shows packet network 100 including IP/MPLS CORE NETWORK; ¶ 29, The IP/MPLS core network 110 also includes various routers with Border Gateway Protocol (BGP)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of an IP network utilizes a border gateway protocol. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). 

	Regarding claim 13, the combination teaches the method of claim 9, wherein the multiple nodes of the IP network include BGP peers within an IP routing network (Shekhar fig. 1, shows network control entities of access switches of network system 100 are peers within a network system 100; col. 3 lines 47-48, data plane portion of communications network 110 facilitates transmission of data between access switches; Satterlee fig. 2, shows routers of an IP/MPLS core network are BGP peers within the IP/MPLS core network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of multiple nodes of an IP network include BGP peers within an IP routing network. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). 

	Regarding claim 15, the combination teaches the method of claim 9, wherein the receiving a request to inject a specified IP route to the multiple nodes of the IP network (see rejection of claim 1) includes receiving the request from an external server of the entity (Shekhar col. 10 lines 15-20, network management module 155 is configured to send an instruction to install the new route to route reflector 194 via an instruction signal, shown as signal 160 in FIG. 1. In some embodiments, a route that is intended to be installed at…network control entities within the switch fabric system; fig. 1, shows a compute device of NMM and the compute device is external to access switches; col. 9 lines 59-61, For example compute device 300 can be a…compute node; col. 23 line 23, the compute nodes can be…servers) in order to dynamically change routing paths for mobile devices associated with the entity that are roaming on the IP network (given non-patentable weight since this is an intended result of a positively recited limitation and does not require step(s) to be performed and/or does not limit a claim to a particular structure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekhar’s teachings with Shekhar’s one or more other embodiments. The motivation is satisfying a need for a mechanism to provide a route installation acknowledgement from receipts of a route based on BGP in a system (Shekhar col. 1 lines 31-34).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar and Satterlee and Li and in further view of EP 1881660 by Qian et al. (hereinafter Qian).

	Regarding claim 14, the combination teaches the method of claim 9.
	The combination teaches the receiving a request to inject a specified IP route to the multiple nodes of the IP network (see rejection of claim 1 above) includes receiving the request from an Internal requestor that transmits the request to inject the specified IP route (Shekhar col. 10 lines 15-20, network management module 155 is configured to send an instruction to install the new route to route reflector 194 via an instruction signal, shown as signal 160 in FIG. 1. In some embodiments, a route that is intended to be installed at…network control entities within the switch fabric system; Satterlee abstract, adds…a route for the sub-network; ¶ 29, network 200 comprises: sub-networks 220 and 221; Customer end point device with CE router functionality 102; and an IP/MPLS core network 110; ¶ 1, The present invention relates generally to communication networks and, more particularly, to a method and apparatus for providing dynamic route advertisement based on IP-Sec security associations on a packet network, e.g., an Internet Protocol (IP) network; ¶ 14, FIG. 1 is a block diagram depicting an exemplary packet network 100 related to the current invention. Exemplary packet networks include Internet protocol (IP) networks; ¶ 18, The above IP network is described to provide an illustrative environment in which packets for voice and data services are transmitted on networks) in order to provision routing for applications within the IP network (given non-patentable weight since this is an intended result of a positively recited limitation and does not require step(s) to be performed and/or does not limit a claim to a particular structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of a specified IP route. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). Known work in one field of endeavor (Shekhar prior art) may prompt variations of it for use in either the same field or a different one (Satterlee prior art) based on design incentives (dynamic route advertisement on a packet network) or other market forces if the variations are predictable to one or ordinary skill in the art.
The combination does not explicitly disclose that the Internal requestor is an Internal Operation and Management (OAM) requestor.
	Qian in the same or similar field of endeavor teaches a network management module is an operation and management (OAM) (¶ 18, network management, including: providing functions related to the Operation and Management (OAM) of the transmission network; ¶ 20, the network management module is used for providing functions related to the OAM of the transmission network; ¶ 23, network management function, including: providing the OMA functions of the transmission network; claim 5, a network management module, capable of providing operation and management functions of a transmission network). By modifying the combination’s teachings of the Internal requestor with Qian’s teachings of a network management module is an operation and management (OAM), the modification results in an Internal Operation and Management (OAM) requestor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Qian’s above teachings. The motivation is improving forwarding performance (Qian abstract). Known work in one field of endeavor (Qian prior art) may prompt variations of it for use in either the same field or a different one (Shekhar prior art) based on design incentives (improving forwarding performance) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar and Satterlee and Li and in further view of US 20130201909 by Bosch et al. (hereinafter Bosch) (IDS filed 7/15/2020).

	Regarding claim 16, the combination teaches the method of claim 9, wherein the IP network is a BGP routed network (Shekhar fig. 1, shows switch network system 100; col. 16 lines 5-10, information…can be distributed within the control plane of the switch fabric system 100 using a target higher level protocol…such as, for example, a border gateway protocol (BGP); col. 1 lines 33, BGP in a switch fabric system; col. 16 lines 21-22, BGP can be implemented at the application layer; Satterlee ¶ 14, FIG. 1 is a block diagram depicting an exemplary packet network 100 related to the current invention. Exemplary packet networks include Internet protocol (IP) networks; fig. 1, shows packet network 100 including IP/MPLS CORE NETWORK; ¶ 29, The IP/MPLS core network 110 also includes various routers with Border Gateway Protocol (BGP)), and wherein the method further comprises: 
	provisioning a route injection server as a BGP peer within a control plane or application layer of the BGP routed network (Shekhar col. 9 lines 50-54, compute device 300 can be dedicated to hosting route reflector 322…In other words, compute device 300 can allocate all or substantially all of its computing resources (e.g., processing capacity and memory) to route reflector 322; col. 9 lines 59-61, For example compute device 300 can be a…compute node; col. 23 line 23, the compute nodes can be…servers; col. 2 lines 45-47, the route reflector can be a border gateway protocol (BGP) route reflector associated with a control plane of the multi-stage switch; col. 8 lines 11-12, route reflector 194 can be part of the control plane of the switch fabric system 100); 
	and transmitting the UPDATE message from the route injection server to the multiple nodes of the BGP routed network (Shekhar col. 17 lines 40-43, Consequently, route reflector 194 is configured to send an instruction to install the new route to network control entities 191 and 192, via a separate instruction signal to each, shown as signals 161 and 162, respectively, in FIGS. 4-5; col. 16 lines 17-21, route reflector 194 can be a BGP route reflector associated with the control plane of the switch fabric system 100, and can send an instruction to install a new route to a route target network control entity via a BGP instruction signal; col. 5 lines 40-41, network control entities 191-193 can be part of a control plane of the switch fabric system 100; fig. 1, shows switch network system 100; col. 16 lines 5-10, information…can be distributed within the control plane of the switch fabric system 100 using a target higher level protocol…such as, for example, a border gateway protocol (BGP); col. 1 lines 33, BGP in a switch fabric system), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of an IP network and an UPDATE message. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). 
	Although the combination teaches the UPDATE message includes information identifying the specified IP route (see rejection of claim 1), the combination does not explicitly disclose the UPDATE message includes network layer reachability information (NLRI) identifying the specified IP route.
	Bosch in the same or similar field of endeavor teaches an UPDATE message includes network layer reachability information (NLRI) identifying a specified IP route (¶ 67, BGP UPDATE message 600 conforms to MP-BGP and includes MP-REACH-NLRI 602 advertising a host route; ¶ 41, The host route may include a /32 route (i.e., a route prefix with length 32)…where the route prefix is an IP address). By modifying the combination’s teachings of the UPDATE message includes information identifying the specified IP route with Bosch’s teachings of an UPDATE message includes network layer reachability information (NLRI) identifying a specified IP route, the modification results in the UPDATE message includes network layer reachability information (NLRI) identifying the specified IP route.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Bosch’s above teachings. The motivation is ensuring convergence of network forwarding plane (Bosch abstract). Known work in one field of endeavor (Bosch prior art) may prompt variations of it for use in either the same field or a different one (Shekhar prior art) based on design incentives (ensuring convergence of network forwarding plane) or other market forces if the variations are predictable to one or ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476